DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 3/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2016/0160260, hereinafter Marshall in view of United States Application Publication No. 2010/0285447, hereinafter Walsh.
Regarding claim 11, Marshall teaches an optical measuring instrument (item 10) for detecting and identifying a microorganism in a fluid sample (intended use MPEP § 2114 (II)), comprising: a housing with a substantially light-tight enclosure (paragraph [0014]); a plurality of fluid containers (item 110), each of the fluid containers having an input window (item 116) and an output window (item 118); a light source (item 20) within the housing (figure 3) for providing an input beam for transmission into the input windows of the fluid containers and though the corresponding portions of the fluid sample (paragraph [0059]), the input beam creating a forward-scatter signal for each of the fluid containers (paragraph [0059]), each of the forward-scatter signals being associated with the presence and concentration of the respective one of the plurality of types of microorganisms associated with each of the plurality of fluid containers (intended use MPEP § 2114 (II) and is taught in paragraph [0059]); at least one sensor (item 22) within the housing (figure 3) for detecting the forward-scatter signals exiting from the output windows (paragraph [0059]); and a heating element (item 84) within the housing (figure 5) to maintain the portions of the fluid sample at a desired temperature to encourage microorganism growth in the portions of the fluid sample over a period of time (paragraph [0061]), wherein at least one of the input beam and the fluid containers are movable relative to each other so that the input beam sequentially addresses each of the plurality of fluid samples (paragraph [0059]).
Marshall further teaches having different antibiotics and different concentration of antibiotics in each of the plurality of fluid containers (paragraph [0081]); however, Marshall fails to teach each of the fluid containers holding a portion of the fluid sample and a distinct microorganism-attracting substance, the distinct microorganism-attracting substance of each of the plurality of fluid containers being configured to attract a respective one of a plurality of types of microorganisms such that each of the plurality of fluid containers is associated with the respective one of the plurality of types of microorganisms.
Walsh teaches a method for antimicrobial resistance determination in which either different antibiotics are utilized in determining the antibiotic resistance of microorganisms and the use of agents that bind to specific microorganisms such as affinity ligands to identify a class or species of microorganisms which are made from an affinity body coupled to one or more molecules of respective binding partners (Walsh, paragraph [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced at least some of the substances in the plurality of fluid containers with agents that bind to specific microorganisms such as affinity ligands made from an affinity body coupled to one or more molecules of respective binding partners because it would help to identify a class or species of microorganisms (Walsh, paragraph [0076]).
Regarding claim 12, Marshall teaches wherein the movement of the input beam is effectuated by translational or rotational movement of an optical bench, and the plurality of fluid containers are held in a fixed position (paragraph [0059]).
Regarding claim 13, Marshall teaches wherein the heating element is part of an incubation system (paragraph [0076]) that further includes at least one temperature sensor (item 82) for providing thermostatic control (paragraph [0076]).
Regarding claim 14, Marshall teaches wherein each of the microorganism-attracting substances includes an affinity body coupled to one or more molecules of respective one of a plurality of types of binding partners, the respective one of the plurality of types of binding partners of each distinct microorganism-attracting substance being configured to bind with the respective one of the plurality of types of microorganisms (see supra).
Regarding claim 15, Marshall teaches wherein the light source and the sensor are fixed, and wherein the fluid containers are translated or rotated to move the portions of the fluid sample into the optical beam for sequential measurement of the forward-scatter signals (paragraph [0079]).
Regarding claim 16, Marshall teaches wherein the light source is a laser (paragraph [0054]) that is movable relative to the plurality of fluid containers (paragraph [0059]), the laser periodically providing the input beam into each one of the portions of the fluid sample such that the forward-scatter symbols are detected over a period of time for each of the portions of the fluid sample (intended use MPEP § 2114 (II) and is taught in paragraph [0055]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/689793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796